PALMORE, Judge
(dissenting).
In dissenting from the majority opinion I wish to make it clear that I do not hold a light view toward serving alcoholic beverages to minors. If there is satisfactory evidence that a licensed seller has done so with knowledge or reason to believe that the buyer is a minor, then I think his license should be revoked. However, the trouble in this type of case is that even the most careful and conscientious dealer is going to be fooled some time. I doubt that there is a liquor dealer in existence who has never unwittingly made a sale to a minor, for the simple reason that it is virtually impossible to achieve a 100% effective procedure for preventing it. In such an instance it is enough that the law holds him responsible anyway, regardless of his actual innocence. But it is quite another thing, in the absence of aggravating circumstances, to inflict the ultimate civil penalty, which is the destruction of his business through revocation of his license.
Literally, KRS 243.490 authorizes revocation of a license for any violation of the provisions of KRS Chapters 241, 243 and 244 or of the applicable regulations issued thereunder. That would seem to close the book, as the majority opinion closes it, on this case, because there was sufficient evidence that the appellant violated KRS 244.-080(1). But I do not think judges must or should keep their heads buried in the sand. I do not need a crystal ball to tell me that it is not the usual thing for the ABC board to revoke a license for a simple, unag-gravated first offense of this kind. I have practiced law and read the newspapers long enough to know better. This man’s license was taken for reasons not apparent on the face of the record. They may have been good and sufficient reasons, but they should be laid out on top of the table. I, for one, would like to know what they were. On this record, I regard the severity of the punishment as unreasonable and therefore arbitrary under § 2 of our Constitution.
It is true, as one of my colleagues suggested in conference, that juries in criminal cases have unrestricted latitude in fixing penalties within the limits set by law. There are, however, great differences between juries and administrative agencies of government, historically and otherwise. A jury is drawn from the general public, and sits in one case. An administrative body is politically appointed and exercises a governing hand from day to day and from case to case. Generally, I think the jury system is considered to be an abiding protection against oppression, whereas by their very nature administrative agencies of the executive branch of government could easily become, and in some instance *651may be already, instruments of oppression and favoritism. As most lawyers would agree, we have far more to fear from these bodies than we do from juries. That is what I am talking about in this case.
It is my firm conviction that all judicial or “quasi-judicial” actions of administrative bodies brought to the courts for review should be strictly scrutinized for any indication of arbitrariness or unreasonable treatment. In this case I see it in the lack of circumstances to justify the severity of the penalty. I would set the order of revocation aside and remand the proceeding to the board for a new hearing or the entry of another order fixing the penalty at something less than a revocation of the license.
OSBORNE, J., concurs in this dissenting opinion.